AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 16th day of February, 2011, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended, (the "Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the GoodHaven fund listed on Exhibit W attached hereto (as amended from time to time),and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit W to the Agreement is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Eric Falkeis By: /s/Michael R. McVoy Name: Eric Falkeis Name: Michael R. McVoy Title: President Title: Executive Vice President 1 Exhibit W to the Professionally Managed Portfolios Fund Accounting Servicing Agreement Name of SeriesDate Added GoodHaven Fundon or after February 16, 2011 FUND ADMINISTRATION & PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE February, 2011 Annual Fee Based Upon Average Net Assets Per Fund* 10 basis points on the first $75 million 8 basis points on the next $250 million 5 basis points on the balance Minimum annual fee:$64,000 per fund § Additional fee of $30,000 for each additional class § Additional fee of $15,000 per manager/sub-advisor per fund Services Included in Annual Fee Per Fund § Daily Performance Reporting § Advisor Information Source Web Portal § USBFS Legal Administration (e.g., registration statement update) CCO Annual Fees (Per Advisor Relationship/Fund)* § $12,000 /fund (subject to change based on Board review and approval) § $3,500 / sub-advisor per fund Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, third-party data provider costs, postage, stationery, programming, special reports, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), conversion expenses (if necessary), and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Additional Services Available but not included above are the following services – Daily compliance testing (Charles River), Section 15(c) reporting, equity attribution, electronic Board materials, and additional services mutually agreed upon. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature below acknowledges approval of the fee schedule above. GoodHaven Capital Management, LLC By: /s/Larry Pitkowsky Name: Larry Pitkowsky Title: Managing PartnerDate: 4/1/11 2 Exhibit W (continued) to the Professionally Managed Portfolios Fund Accounting Agreement FUND ACCOUNTING SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE at February, 2011 Pricing Services § $0.15 Domestic and Canadian Equities/Options § $0.50 Corp/Gov/Agency Bonds/International Equities/Futures/Currency Rates § $0.80 CMOs/Municipal Bonds/Money Market Instruments/International Bonds § $2.25 - Bank Loans § $3.00 - Credit Default Swaps/Swaptions § $1.50 - Basic Interest Rate Swaps § $125 /Fund per Month - Mutual Fund Pricing § $2.00 /Foreign Equity Security per Month for Corporate Action Service § $1.00 /Domestic Equity Security per Month for Corporate Action Service § $125 /Month Manual Security Pricing (>10/day) Factor Services (BondBuyer) § $1.50 /CMO/Month § $0.25 /Mortgage Backed/Month § $300 /Month Minimum/Fund Group Fair Value Services (Interactive Data) § $0.60 on the First 100 Securities/Day § $0.44 on the Balance of Securities/Day NOTE: Prices above are based on using IDC as the primary pricing service and are subject to change.Use of alternative sources may result in additional fees. Advisor’s Signature below acknowledges approval of the fee schedule above. GoodHaven Capital Management, LLC By: /s/Larry Pitkowsky Name: Larry Pitkowsky Title: Managing PartnerDate: 4/1/11 3
